TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00480-CV


                               Michael Austin Rice, Appellant

                                              v.

        Marion R. Rice, Dorthy Rice, Sheila Rice Hemphill, Charlotte Rice Finley,
            Rice Ranch Ltd., and Rice Ranch Management, LLC, Appellees


            FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
       NO. 2018187, THE HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Michael Austin Rice has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellant’s Motion

Filed: September 12, 2019